DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 71, claim 71 recites “an offset of the transducer array elements relative to the imaging apex”.  However, the imaging apex has not been previously defined in claims 58-62 or 68-69, therefore there is a lack of antecedent basis for the limitation. For examination purposes the limitation will be read as an offset of the transducer array elements relative to an imaging apex.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 58-71 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 58 Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 58 is an imaging system comprising a console associated with an imaging device where the console comprises a processor, the processor configured to receive wave data from the imaging device; and reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue, all limitations are interpreted as being performed in the brain.  The imaging system is interpreted as the brain and the imaging device is interpreted as the eyes.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites an imaging system which falls into a statutory category. Thus, the claim is directed to a system, which is a statutory category of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.
The first limitation in the claim recites the system comprising a processor configured to “receive wave data from the imaging device”. The process of receiving wave data from the imaging device covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore, the step of receiving wave data can be performed by viewing wave data with the eyes and therefore the brain would receive the wave data. Thus, the first limitation recites a concept that falls into the “mental process” group of abstract ideas.
The second limitation in the claim recites the system comprising a processor configured to “reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue”. The process of reconstructing one or images from the wave data to generate a full circumferential view of the intravascular tissue covers performance of the limitation in the mind but for the recitation of general computer components therefore it does not negate the mental nature of this limitation. Therefore, the step of reconstructing one or images from the wave data to generate a full circumferential view of the intravascular tissue can be performed by drawing a reconstructed image using the viewed wave data. Thus, the second limitation recites a concept that falls into the “mental process” group of abstract ideas.
Accordingly, all limitations recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract ideas, the claim recites the additional element of a console that comprises a processor configured to perform the steps of the claim, and an imaging device.
The console is recited so generically (no details whatsoever are provided other than that it is a console) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
The imaging device is recited so generically (no details whatsoever are provided other than that it is an imaging device) that they represent no more than mere instructions to apply the judicial exception on a generic imaging device such as a basic camera. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of any generic imaging device. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these imaging components does not affect this analysis.
An evaluation of whether the console an imaging device are “insignificant extra-solution activity” is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not the console or the imaging device is well-known. See October 2019 Update at Section III.D. When so evaluated, the console represents a housing for the processor and the imaging device represents a generic imaging device capable of receiving wave data that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process) and is recited at a high level of generality. The console and imaging device are thus insignificant extra-solution activity. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).
Even when viewed in combination, the additional elements in this claim do no more than provide a means to receive data, using the processor as a tool. While this type of automation improves the work of clinicians (by minimizing or eliminating the need for physical copies of images), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
As explained with respect to Step 2A Prong Two, the imaging device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The imaging device which is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of receiving wave data from the imaging device is mere data gathering that is recited at a high level of generality, is also well known. These limitations therefore remain insignificant extra- solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional element represents mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
The claim is not eligible.
Depending claim 59 is also determined to be not patent eligible since the depending claim does not recite any further additional elements beyond the judicial exception of receiving wave data comprising at least one of plane wave data and diverging wave data.
In addition, as for step 2B the claims as a whole do not amount to significantly more than the recited exception since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A, the claim merely describe the type of wave data being received. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.
The claim is not patent eligible.
Although claims 60-71 appear to be patent eligible under PEG, the claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 58 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemp (US 20140276084 A1).
Regarding Claim 58, Kemp discloses an imaging system comprising a console that is configured to be operably associated with an imaging device, the console comprising a processor (Para [0046] – “As shown in FIG. 15, an imaging engine 859 of the imaging assembly communicates with host workstation 433”, the workstation is interpreted as a console, as shown in Fig. 15 below the host workstation comprises a processor) configured to:

    PNG
    media_image1.png
    638
    496
    media_image1.png
    Greyscale

	receive wave data from the imaging device ( [0040] – “reflected sound waves are received”, Para [0035] – “Ultrasound transducers produce ultrasound energy and receive echoes from which real time ultrasound images of a thin section of the blood vessel are produced” images are formed from the received signals therefore the signals are received and processed by a processor); and
reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue (Para [0028] – “FIG. 7 shows a three-dimensional graphic of a vessel using a collection of B-scans”, therefore images were reconstructed to form the three-dimensional circumferential graphic, Para [0004] – “The sequence signals interspersed with receipt signals provides the ultrasound data required to reconstruct a complete cross-sectional image of a vessel”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59-62, 65-66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 20140276084 A1) as applied to claim 58 above, and further in view of Grondin et al. NPL 2015 “Intracardiac Myocardial Elastography in Canines and Humans In Vivo”.
Regarding Claim 59, Kemp disclose all the elements of the claimed invention as cited in claim 58.
	Conversely Kemp does not teach wherein the wave data comprises at least one of plane wave data and diverging wave data.
	However, Grondin discloses wherein the wave data comprises at least one of plane wave data and diverging wave data (Pg. 338 left col. second para. – “High-frame-rate ultrasound imaging can be achieved with techniques such as composite imaging [30] or parallel beamforming using plane wave [31] or diverging beams [32], [33]”).
Grondin is an analogous art considering it is in the field of catheter based ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging system of Kemp to combine the wave data of Grondin to achieve the same results. One would have motivation to combine because “In this study, high frame rate was obtained with parallel beamforming using a diverging wave transmit sequence” (Pg. 347 left col. second para.).
Regarding Claim 60, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58 and 59.
Kemp further discloses wherein the imaging device comprises a catheter-based ultrasound imaging device ([0030] – “a rotational catheter including a plurality of imaging elements disposed along a length of an rotating elongate member”, [0035] – “the imaging elements of the array are transducers, such as ultrasound transducers”).
Regarding Claim 61, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, and 60.
Kemp further discloses wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding intravascular tissue via the catheter-based ultrasound imaging device ([0004] – “The excitation pulse causes the transducer to vibrate, sending out a series of transmit pulses. The transmit pulses are emitted at a frequency that allows time for receipt of echo signals”, therefore there is at least one transmit-receive cycle, [0042] – “collect the returned energy (echo) to create an intravascular image”).
Regarding Claim 62, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, and 61.
Kemp further discloses wherein the catheter-based ultrasound imaging device is configured to operate in a wave imaging mode ([0040] – “propagating a sound wave. reflected sound waves are received on the membrane, which causes a detectable charge displacement in the electrode PZT”) causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles ([0004] – “The excitation pulse causes the transducer to vibrate, sending out a series of transmit pulses. The transmit pulses are emitted at a frequency that allows time for receipt of echo signals”, therefore there are multiple transmit-receive cycles, Para [0042] – “An linear-phased imaging array 520 proximal to the distal tip 510, includes a plurality of transducers that image the tissue with ultrasound energy (e.g., 20-50 MHz range) and image collectors that collect the returned energy (echo) to create an intravascular image”), each cycle comprising transmission of a wave front to, and receipt of echoes of the wave fronts from, the intravascular tissue (Para [0004] – “The transmit pulses are emitted at a frequency that allows time for receipt of echo signals”, Para [0042] – “An linear-phased imaging array 520 proximal to the distal tip 510, includes a plurality of transducers that image the tissue with ultrasound energy (e.g., 20-50 MHz range) and image collectors that collect the returned energy (echo) to create an intravascular image”).
Regarding Claim 65, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Kemp further discloses wherein the ultrasound transducer array comprises a cylindrical array of ultrasound transducer elements (Para [0005] – “Phased-array IVUS catheters include a transducer array that forms a circumferential ring around the distal end of the catheter device”).
Regarding Claim 66, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Kemp further discloses wherein the ultrasound transducer array comprises a linear array of ultrasound transducer elements (Para [0006] – “Aspects of the invention are accomplished by providing a linear-phased array transducer along a longitudinal axis of a body of an imaging device”).
Regarding Claim 68, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Kemp further discloses control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter (Para [0006] – “Using the linear-phased array transducer of the invention provides two-dimensional images of an object parallel to the imaging device without movement and provides three-dimensional images of a vessel with as little as single mechanical 360° rotation”, Figs. 11 and 12 reproduced below show rotation along a longitudinal axis): and

    PNG
    media_image2.png
    307
    651
    media_image2.png
    Greyscale

control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue (Para [0004] – “The excitation pulse causes the transducer to vibrate, sending out a series of transmit pulses. The transmit pulses are emitted at a frequency that allows time for receipt of echo signals”, therefore there are multiple transmit-receive cycles, Para [0042] – “An linear-phased imaging array 520 proximal to the distal tip 510, includes a plurality of transducers that image the tissue with ultrasound energy (e.g., 20-50 MHz range) and image collectors that collect the returned energy (echo) to create an intravascular image”) to thereby process the wave reflected signal data and subsequently reconstruct one or more images (Para [0005] – “Signal processing is performed on the recorded acoustic signals to reconstruct an image (tomographic frame) whose orientation is perpendicular to the axis of the catheter body”).
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 20140276084 A1) and Grondin et al. NPL 2015 “Intracardiac Myocardial Elastography in Canines and Humans In Vivo” as applied to claim 62 above, and further in view of Moore (US 20100152590 A1).
Regarding Claim 63, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Kemp further discloses output, via a display, the reconstructed two-, three-, or four-dimensional image to an operator depicting visualization of the intravascular tissue (Para [0046] – “An image may be displayed using an I/O 454, 437, or 471, which may include a monitor”, Para [0006] – “Using the linear-phased array transducer of the invention provides two-dimensional images of an object parallel to the imaging device without movement and provides three-dimensional images of a vessel with as little as single mechanical 360° rotation”, Para [0042] – “create an intravascular image”).
Conversely Kemp does not teach process the reflected signal data using a compounding algorithm and reconstruct at least one of a two-, three-, or four-dimensional image from reflected signal data; and
However, Moore et al. hereinafter Moore discloses process the reflected signal data using a compounding algorithm and reconstruct at least one of a two-, three-, or four-dimensional image from reflected signal data (Para [0109] – “Spatial compounding combined with rapid linear translation and rotation of the imaging core enables a volume of interest to be insonified from multiple directions… The multiple images acquired at different imaging directions are then combined into a single spatial compound image”, Para [0010] – “The catheter-based imaging system may further comprise a stage that stitches scanned image sub-volumes into a large scanned image volume”, therefore it is interpreted the compound image is a 3-D image); and
Moore is an analogous art considering it is in the field of catheter-based ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging system of Kemp to combine the compounding algorithm of Moore to achieve the same results. One would have motivation to combine because “Spatial compound imaging techniques may be used to reduce image artifacts” (Para [0108]).
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 20140276084 A1) and Grondin et al. NPL 2015 “Intracardiac Myocardial Elastography in Canines and Humans In Vivo” as applied to claim 62 above and further in view of Kwiecinski et al. NPL 2015 “Validation of an intracardiac ultrasonic therapy–imaging dual mode transducer.
Regarding Claim 64, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Conversely Kemp does not teach wherein the ultrasound transducer array comprises a 64-channel array design allowing ultrafast wave imaging, wherein the wave imaging mode comprises capturing plane wave reflected signal data at a rate of at least 10 kHz.
However, Kwiecinski discloses wherein the ultrasound transducer array comprises a 64-channel array design allowing ultrafast wave imaging, wherein the wave imaging mode comprises capturing plane wave reflected signal data at a rate of at least 10 kHz (pg. 352 left col. material – “A 64-element intracardiac transducer (6 MHz, 64 elements, 0.2 mm pitch, Vermon, France) mounted on a 9F catheter… An ultrafast ultrasound scanner (Aixplorerfi, SuperSonic Imagine, France) was used to perform SWE sequences”, pg. 352 left col. methods 3.1 – “imaged using one or three compounded (−1◦, 0◦, +1◦) plane wave emissions at 7 MHz. The resulting frame rate was approximately 19 kHz (100 images)”).
Kwiecinski is an analogous art considering it is in the field of a catheter based imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging system of Kemp to incorporate the ultrafast imaging of Kwiecinski to achieve the same results. One would have motivation to combine because it provides real time imaging with a high frame rate for imaging moving tissues.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 20140276084 A1), and Grondin et al. NPL 2015 “Intracardiac Myocardial Elastography in Canines and Humans In Vivo” as applied to claim 62 above and further in view of Ossmann (US 20200214670 A1).
Regarding Claim 67, Kemp and Grondin disclose all the elements of the claimed invention as cited in claims 58, 59, 60, 61, and 62.
Conversely Kemp does not teach wherein the ultrasound transducer array comprises a 2D array of transducer elements.
However, Ossmann discloses wherein the ultrasound transducer array comprises a 2D array of transducer elements (Para [0047] — “In some embodiments, the array of imaging elements 302 is a two dimensional array”).
Ossmann is an analogous art considering it is in the field of array-based intraluminal imaging devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging system of Kemp to combine the 2D array of Ossmann to achieve the same results. One would have motivation to combine because “A 2D array can be configured to generate 2D and/or 3D images” (Para [0037)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US11382599B2 in view of Kemp (US 20140276084 A1). 
Regarding Claim 58, as shown below claim 1 of patent US11382599B2 differs from claim 58 of application 17847630 by reciting a catheter based ultrasound imaging device.  However, Kemp discloses a catheter-based ultrasound imaging device ([0030] – “a rotational catheter including a plurality of imaging elements disposed along a length of a rotating elongate member”, [0035] – “the imaging elements of the array are transducers, such as ultrasound transducers”). Kemp is an analogous art considering it is in the field of intravascular imaging.  It would have been obvious for one of ordinary skill in the art to combine the catheter-based ultrasound imaging device of Kemp to application 17847630 because it provides a structure to safely acquire a 360-degree view of the intravascular tissue. 
Claim 58 of application 17847630
Claim 1 of patent US11382599B2
An imaging system comprising a console that is configured to be operably associated with an imaging device, the console comprising a processor configured to: receive wave data from the imaging device; and reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue.
An imaging system comprising a console that is configured to be operably associated with a catheter-based ultrasound imaging device that is configured to operate in a wave imaging mode causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles, each cycle comprising transmission of a wave front to, and receipt of echoes of the wave front from, surrounding intravascular tissue, wherein the ultrasound transducer array comprises a plurality of acoustic transducers set at different transmission angular positions configured to transmit a plurality of incident acoustic wave signals representative of one or more waves in a volume of observation of the surrounding intravascular tissue and the ultrasound transducer array further comprises the plurality of acoustic transducers set at different reception angular positions configured to receive a plurality of reflected signals, wherein each of the plurality of reflected signals corresponds to one of the plurality of incident acoustic wave signals reflected by the intravascular tissue, wherein at least one of the plurality of reflected signals is received by the array of acoustic transducers at a reception angular position that is different than the transmission angular position of the corresponding transmitted incident acoustic wave signal, the console comprising a processor configured to:
control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter;
control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue;
receive wave data from the catheter-based ultrasound imaging device, wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding intravascular tissue via the catheter-based ultrasound imaging device and the wave data comprises at least one of plane wave data and diverging wave data; and
reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue,
wherein at least one image of the intravascular tissue is reconstructed as a function of at least:
the plurality of reflected signals, and, for at least one of the respective reflected signals:
the transmission angular position of each of the plurality of acoustic transducers for the incident acoustic wave signal that corresponds to the respective reflected signal; and
the reception angular position of each of the plurality of acoustic transducers for the respective reflected signal, wherein the reception angular position of the acoustic transducers for the respective reflected signal is different than the transmission angular position of the acoustic transducers for the respective reflected signal.


Regarding Claim 59, claim 59 is dependent on 58, claim 58 being rejected under double patenting as recited above, as shown above the Kemp teaches the catheter-based ultrasound imaging device. It would have been obvious for one of ordinary skill in the art to combine the catheter-based ultrasound imaging device of Kemp to application 17847630 because it provides a structure to safely acquire a 360-degree view of the intravascular tissue. 
Claim 59 of application 17847630
Dependent on claim 58
Claim 1 of patent US11382599B2
wherein the wave data comprises at least one of plane wave data and diverging wave data.
An imaging system comprising a console that is configured to be operably associated with a catheter-based ultrasound imaging device that is configured to operate in a wave imaging mode causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles, each cycle comprising transmission of a wave front to, and receipt of echoes of the wave front from, surrounding intravascular tissue, wherein the ultrasound transducer array comprises a plurality of acoustic transducers set at different transmission angular positions configured to transmit a plurality of incident acoustic wave signals representative of one or more waves in a volume of observation of the surrounding intravascular tissue and the ultrasound transducer array further comprises the plurality of acoustic transducers set at different reception angular positions configured to receive a plurality of reflected signals, wherein each of the plurality of reflected signals corresponds to one of the plurality of incident acoustic wave signals reflected by the intravascular tissue, wherein at least one of the plurality of reflected signals is received by the array of acoustic transducers at a reception angular position that is different than the transmission angular position of the corresponding transmitted incident acoustic wave signal, the console comprising a processor configured to:
control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter;
control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue;
receive wave data from the catheter-based ultrasound imaging device, wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding intravascular tissue via the catheter-based ultrasound imaging device and the wave data comprises at least one of plane wave data and diverging wave data; and
reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue,
wherein at least one image of the intravascular tissue is reconstructed as a function of at least:
the plurality of reflected signals, and, for at least one of the respective reflected signals:
the transmission angular position of each of the plurality of acoustic transducers for the incident acoustic wave signal that corresponds to the respective reflected signal; and
the reception angular position of each of the plurality of acoustic transducers for the respective reflected signal, wherein the reception angular position of the acoustic transducers for the respective reflected signal is different than the transmission angular position of the acoustic transducers for the respective reflected signal.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 60-62 and 68-71 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7-8 of prior U.S. Patent No. US11382599B2. This is a statutory double patenting rejection.
Regarding Claim 60, claim 60 is dependent on claims 58 and 59, claims 58 and 59 being rejected under double patenting as recited above. 
Claim 60 of application 17847630
Dependent on claims 58 and 59
Claim 1 of patent US11382599B2
wherein the imaging device comprises a catheter-based ultrasound imaging device.
An imaging system comprising a console that is configured to be operably associated with a catheter-based ultrasound imaging device that is configured to operate in a wave imaging mode causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles, each cycle comprising transmission of a wave front to, and receipt of echoes of the wave front from, surrounding intravascular tissue, wherein the ultrasound transducer array comprises a plurality of acoustic transducers set at different transmission angular positions configured to transmit a plurality of incident acoustic wave signals representative of one or more waves in a volume of observation of the surrounding intravascular tissue and the ultrasound transducer array further comprises the plurality of acoustic transducers set at different reception angular positions configured to receive a plurality of reflected signals, wherein each of the plurality of reflected signals corresponds to one of the plurality of incident acoustic wave signals reflected by the intravascular tissue, wherein at least one of the plurality of reflected signals is received by the array of acoustic transducers at a reception angular position that is different than the transmission angular position of the corresponding transmitted incident acoustic wave signal, the console comprising a processor configured to:
control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter;
control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue;
receive wave data from the catheter-based ultrasound imaging device, wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding intravascular tissue via the catheter-based ultrasound imaging device and the wave data comprises at least one of plane wave data and diverging wave data; and
reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue,
wherein at least one image of the intravascular tissue is reconstructed as a function of at least:
the plurality of reflected signals, and, for at least one of the respective reflected signals:
the transmission angular position of each of the plurality of acoustic transducers for the incident acoustic wave signal that corresponds to the respective reflected signal; and
the reception angular position of each of the plurality of acoustic transducers for the respective reflected signal, wherein the reception angular position of the acoustic transducers for the respective reflected signal is different than the transmission angular position of the acoustic transducers for the respective reflected signal.


Regarding Claim 61, claim 61 is dependent on claims 58-60, claims 58-60 being rejected under double patenting as recited above. 
Claim 61 of application 17847630
Dependent on claims 58-60
Claim 1 of patent US11382599B2
wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding intravascular tissue via the catheter-based ultrasound imaging device.
An imaging system comprising a console that is configured to be operably associated with a catheter-based ultrasound imaging device that is configured to operate in a wave imaging mode causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles, each cycle comprising transmission of a wave front to, and receipt of echoes of the wave front from, surrounding intravascular tissue, wherein the ultrasound transducer array comprises a plurality of acoustic transducers set at different transmission angular positions configured to transmit a plurality of incident acoustic wave signals representative of one or more waves in a volume of observation of the surrounding intravascular tissue and the ultrasound transducer array further comprises the plurality of acoustic transducers set at different reception angular positions configured to receive a plurality of reflected signals, wherein each of the plurality of reflected signals corresponds to one of the plurality of incident acoustic wave signals reflected by the intravascular tissue, wherein at least one of the plurality of reflected signals is received by the array of acoustic transducers at a reception angular position that is different than the transmission angular position of the corresponding transmitted incident acoustic wave signal, the console comprising a processor configured to:
control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter;
control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue;
receive wave data from the catheter-based ultrasound imaging device, wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding intravascular tissue via the catheter-based ultrasound imaging device and the wave data comprises at least one of plane wave data and diverging wave data; and
reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue,
wherein at least one image of the intravascular tissue is reconstructed as a function of at least:
the plurality of reflected signals, and, for at least one of the respective reflected signals:
the transmission angular position of each of the plurality of acoustic transducers for the incident acoustic wave signal that corresponds to the respective reflected signal; and
the reception angular position of each of the plurality of acoustic transducers for the respective reflected signal, wherein the reception angular position of the acoustic transducers for the respective reflected signal is different than the transmission angular position of the acoustic transducers for the respective reflected signal.


Regarding Claim 62, claim 62 is dependent on claims 58-61, claims 58-61 being rejected under double patenting as recited above. 
Claim 62 of application 17847630
Dependent on claims 58-61
Claim 1 of patent US11382599B2
wherein the catheter-based ultrasound imaging device is configured to operate in a wave imaging mode causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles, each cycle comprising transmission of a wave front to, and receipt of echoes of the wave fronts from, the intravascular tissue.
An imaging system comprising a console that is configured to be operably associated with a catheter-based ultrasound imaging device that is configured to operate in a wave imaging mode causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles, each cycle comprising transmission of a wave front to, and receipt of echoes of the wave front from, surrounding intravascular tissue, wherein the ultrasound transducer array comprises a plurality of acoustic transducers set at different transmission angular positions configured to transmit a plurality of incident acoustic wave signals representative of one or more waves in a volume of observation of the surrounding intravascular tissue and the ultrasound transducer array further comprises the plurality of acoustic transducers set at different reception angular positions configured to receive a plurality of reflected signals, wherein each of the plurality of reflected signals corresponds to one of the plurality of incident acoustic wave signals reflected by the intravascular tissue, wherein at least one of the plurality of reflected signals is received by the array of acoustic transducers at a reception angular position that is different than the transmission angular position of the corresponding transmitted incident acoustic wave signal, the console comprising a processor configured to:
control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter;
control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue;
receive wave data from the catheter-based ultrasound imaging device, wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding intravascular tissue via the catheter-based ultrasound imaging device and the wave data comprises at least one of plane wave data and diverging wave data; and
reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue,
wherein at least one image of the intravascular tissue is reconstructed as a function of at least:
the plurality of reflected signals, and, for at least one of the respective reflected signals:
the transmission angular position of each of the plurality of acoustic transducers for the incident acoustic wave signal that corresponds to the respective reflected signal; and
the reception angular position of each of the plurality of acoustic transducers for the respective reflected signal, wherein the reception angular position of the acoustic transducers for the respective reflected signal is different than the transmission angular position of the acoustic transducers for the respective reflected signal.


Regarding Claim 68, claim 68 is dependent on claims 58-62, claims 58-62 being rejected under double patenting as recited above. 
Claim 68 of application 17847630
Dependent on claims 58-62
Claim 1 of patent US11382599B2
wherein the processor of the console is further configured to: control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter: and control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue to thereby process the wave reflected signal data and subsequently reconstruct one or more images.
An imaging system comprising a console that is configured to be operably associated with a catheter-based ultrasound imaging device that is configured to operate in a wave imaging mode causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles, each cycle comprising transmission of a wave front to, and receipt of echoes of the wave front from, surrounding intravascular tissue, wherein the ultrasound transducer array comprises a plurality of acoustic transducers set at different transmission angular positions configured to transmit a plurality of incident acoustic wave signals representative of one or more waves in a volume of observation of the surrounding intravascular tissue and the ultrasound transducer array further comprises the plurality of acoustic transducers set at different reception angular positions configured to receive a plurality of reflected signals, wherein each of the plurality of reflected signals corresponds to one of the plurality of incident acoustic wave signals reflected by the intravascular tissue, wherein at least one of the plurality of reflected signals is received by the array of acoustic transducers at a reception angular position that is different than the transmission angular position of the corresponding transmitted incident acoustic wave signal, the console comprising a processor configured to:
control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter;
control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue;
receive wave data from the catheter-based ultrasound imaging device, wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding intravascular tissue via the catheter-based ultrasound imaging device and the wave data comprises at least one of plane wave data and diverging wave data; and
reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue,
wherein at least one image of the intravascular tissue is reconstructed as a function of at least:
the plurality of reflected signals, and, for at least one of the respective reflected signals:
the transmission angular position of each of the plurality of acoustic transducers for the incident acoustic wave signal that corresponds to the respective reflected signal; and
the reception angular position of each of the plurality of acoustic transducers for the respective reflected signal, wherein the reception angular position of the acoustic transducers for the respective reflected signal is different than the transmission angular position of the acoustic transducers for the respective reflected signal.


Regarding Claim 69, claim 69 is dependent on claims 58-62 and 68, claims 58-62 and 68 being rejected under double patenting as recited above. 
Claim 69 of application 17847630
Dependent on claims 58-62 and 68
Claim 1 of patent US11382599B2
wherein: the ultrasound transducer array comprises a plurality of acoustic transducers set at different transmission angular positions configured to transmit a plurality of incident acoustic wave signals representative of one or more waves in a volume of observation of the surrounding intravascular tissue; the ultrasound transducer array comprises a plurality of acoustic transducers set at different reception angular positions configured to receive a plurality of reflected signals, wherein each of the plurality of reflected signals corresponds to one of the plurality of incident acoustic wave signals reflected by the intravascular tissue, wherein at least one of the plurality of reflected signals is received by the array of acoustic transducers at a reception angular position that is different than the transmission angular position of the corresponding transmitted incident acoustic wave signal; and the processor of the console is configured to reconstruct an image of the intravascular tissue as a function of at least: the plurality of reflected signals, and, for at least one of the respective reflected signals: the transmission angular position of each of the acoustic transducers for the incident acoustic wave signal that corresponds to the respective reflected signal; and the reception angular position of each of the acoustic transducers for the respective reflected signal, wherein the reception angular position of the acoustic transducers for the respective reflected signal is different than the transmission angular position of the acoustic transducers for the respective reflected signal.
An imaging system comprising a console that is configured to be operably associated with a catheter-based ultrasound imaging device that is configured to operate in a wave imaging mode causing an ultrasound transducer array of the catheter-based ultrasound imaging device to carry out multiple wave transmit-receive cycles, each cycle comprising transmission of a wave front to, and receipt of echoes of the wave front from, surrounding intravascular tissue, wherein the ultrasound transducer array comprises a plurality of acoustic transducers set at different transmission angular positions configured to transmit a plurality of incident acoustic wave signals representative of one or more waves in a volume of observation of the surrounding intravascular tissue and the ultrasound transducer array further comprises the plurality of acoustic transducers set at different reception angular positions configured to receive a plurality of reflected signals, wherein each of the plurality of reflected signals corresponds to one of the plurality of incident acoustic wave signals reflected by the intravascular tissue, wherein at least one of the plurality of reflected signals is received by the array of acoustic transducers at a reception angular position that is different than the transmission angular position of the corresponding transmitted incident acoustic wave signal, the console comprising a processor configured to:
control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter;
control and cause transmission of multiple wave transmit cycles from the ultrasound transducer array to, and receipt of multiple wave receive cycles from, the surrounding intravascular tissue;
receive wave data from the catheter-based ultrasound imaging device, wherein the wave data is associated with one or more wave transmit-receive cycles carried out with respect to surrounding intravascular tissue via the catheter-based ultrasound imaging device and the wave data comprises at least one of plane wave data and diverging wave data; and
reconstruct one or more images from the wave data to generate a full circumferential, 360-degree view of intravascular tissue,
wherein at least one image of the intravascular tissue is reconstructed as a function of at least:
the plurality of reflected signals, and, for at least one of the respective reflected signals:
the transmission angular position of each of the plurality of acoustic transducers for the incident acoustic wave signal that corresponds to the respective reflected signal; and
the reception angular position of each of the plurality of acoustic transducers for the respective reflected signal, wherein the reception angular position of the acoustic transducers for the respective reflected signal is different than the transmission angular position of the acoustic transducers for the respective reflected signal.


Regarding Claim 70, claim 70 is dependent on claims 58-62 and 68-69, claims 58-62 and 68-69 being rejected under double patenting as recited above. 
Claim 70 of application 17847630
Dependent on claims 58-62 and 68-69
Claim 7 of patent US11382599B2
Dependent on claim 1
wherein reconstructing an image of the intravascular tissue as a function of at least the plurality of reflected signals comprises, for each of the respective reflected signals: an angle of the wave; a rotational angle of the catheter; the rotational axis of the catheter; and an offset of the transducer elements relative to an apex.
wherein reconstructing an image of the intravascular tissue as a function of at least the plurality of reflected signals comprises, for each of the respective reflected signals: an angle of the wave; a rotational angle of the catheter; the rotational axis of the catheter; and an offset of the transducer elements relative to an apex.


Regarding Claim 71, claim 71 is dependent on claims 58-62 and 68-69, claims 58-62 and 68-69 being rejected under double patenting as recited above. 
Claim 71 of application 17847630
Dependent on claims 58-62 and 68-69
Claim 8 of patent US11382599B2
Dependent on claim 1
wherein reconstructing an image of the intravascular tissue as a function of at least the plurality of reflected signals comprises: an offset of the transducer array elements relative to the imaging apex in two-dimensional form; and an angle of the wave; wherein the console is configured to reconstruct a rotation corrected compounded image from one or more individual two-dimensional sub-images as a function of a rotational angle of the catheter for each sub-image.
wherein reconstructing an image of the intravascular tissue as a function of at least the plurality of reflected signals comprises: an offset of the transducer array elements relative to the imaging apex in two-dimensional form; and
an angle of the wave; wherein the console is configured to reconstruct a rotation corrected compounded image from one or more individual two-dimensional sub-images as a function of a rotational angle of the catheter for each sub-image.



Conclusion
Claims 69-71 are free of prior art however they are rejected under double patenting and claim 71 is rejected under 35 USC § 112(b) as recited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JASON M IP/Primary Examiner, Art Unit 3793